internal_revenue_service number release date index numbers ------------------------------------ ---------------------------- --------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc psi b01 plr-142599-08 date date legend x -------------------------------------------------- ------------------------------------- trust -------------------------------------------------- ------------------------------------- date a date b dollar_figurey n --------------------------- -------------------------- --------- ---- dear ------------- this responds to your letter dated date submitted on behalf of x and trust requesting rulings on several issues arising from the establishment funding and potential termination of trust under sec_646 of the internal_revenue_code and other provisions background plr-142599-08 in the alaska native claims settlement act of ancsa u s c et seq settled the alaska natives' claims to land and resources the ancsa implements the settlement of native alaskans' aboriginal land claims by providing for the conveyance of certain lands and money alaska native fund or anf to alaska native corporations ancs established by qualified alaska natives as compensation the ancsa provides that u s citizens with or more of alaska indian eskimo or aleut blood who were living on date were qualified to participate in the settlement the natives who qualified to participate in the settlement were allowed to enroll as stockholders and receive stock settlement_common_stock in one of the twelve regional corporations and in one local village corporation created under the act to receive assets the ancsa as originally enacted provided that for a period of years after date the stock inchoate rights thereto and any dividends_paid or distributions made with respect thereto may not be sold pledged subjected to a lien or judgment execution assigned in present or future or otherwise alienated this limitation however did not apply to transfers of stock pursuant to a court decree of separation divorce or child_support by a stockholder who is a member of a professional organization association or board that limits the ability of that stockholder to practice his profession because of holding such stock or by inter_vivos gift to certain family members the ancsa also provided that upon the death of any stockholder ownership of such stock shall be transferred to any person in accordance with the last will and testament of the deceased or under the applicable laws of intestacy except that during the 20-year period after date such stock shall carry voting rights only if the holder thereof through inheritance is also an alaska native subsequent amendments to the ancsa generally extend beyond date the alienability restrictions on the settlement_common_stock of an anc unless and until the shareholders of the corporation decide to terminate them u s c 1629c if the shareholders vote to terminate the alienation restrictions on the stock all settlement_common_stock is canceled as a matter of law and is replaced with unrestricted replacement common_stock u s c h thereupon the special character of the corporation as an anc created under the ancsa ceases and the corporation becomes a regular domestic_corporation subject_to regulation under securities laws to accommodate the desire of certain ancs to transfer a portion of their assets out of the corporate form the alaska native claims settlement act amendment of authorizes the conveyance of certain assets of an anc to a state-chartered settlement_trust u s c 1629e the general purpose of a settlement_trust is to preserve native heritage and culture and to promote the health education and economic welfare of its beneficiaries the shareholders of the transferor anc and their lawful successors the trust is to be used to insulate permanently land as well as other assets transferred to it from the business risks undertaken by the corporation such trusts may not plr-142599-08 operate as a business nor may they make a subsequent transfer of land or interests therein except for a reconveyance to the transferor_corporation if such reconveyance is authorized in the trust instrument u s c 1629e if the board_of directors of an anc adopts a resolution to establish a settlement_trust the resolution to establish the trust must be submitted to a vote of the corporation's shareholders for approval u s c a and 1629b b the shareholders however are not required to approve the conveyance of any assets by the corporation to the trust unless all or substantially_all of the assets of the corporation are to be conveyed u s c 1629e a b sec_646 was enacted as part of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra sec_646 addresses several aspects concerning the tax treatment of alaska native settlement trusts facts the information submitted states that x was incorporated as an anc pursuant to the ancsa and alaska state law as of date a x’s board_of directors signed a_trust agreement and contributed dollar_figurey to trust on date b x’s shareholders approved trust as a settlement_trust under the ancsa further contributions to trust will come from x’s existing assets and or a portion of the ongoing corporate profits as determined by x’s board_of directors from time to time no maximum amount has been established for trust x or any other person or entity may make additional contributions to trust at any time any such contributions shall be governed by the trust agreement the beneficiaries of the trust are the holders of x’s settlement_common_stock the beneficiaries will hold the same number of trust units in the trust as they hold shares of x’s settlement_common_stock the trust units are not transferable without also transferring the corresponding shares of x there are class a and class b_trust units in the trust corresponding to class a and class b shares of settlement_common_stock in x both are entitled to receive equal distributions pursuant to ancsa under certain circumstances the class a and class b_trust units may become non-voting in the event x no longer has class a and class b shares of settlement_common_stock then rules similar to those presently used to determine class a and class b status for x’s settlement_common_stock would apply to the trust units if x’s shareholders vote in the future whether to issue additional settlement_common_stock under ancsa such as to left outs or the elders then additional trust units will be automatically issued to those who would received the additional settlement_common_stock plr-142599-08 if x is merged or consolidated or if x’s shareholders vote to terminate the ancsa alienation restrictions presently applicable to x’s settlement_common_stock then there will be a contemporaneous vote as to whether to issue additional trust units in such situation if the vote is successful then additional trust units will be issued if the vote is unsuccessful then i the beneficiaries of the trust would be x’s stockholders on the day prior to such event ii the trust units in the trust are transferable only in the same circumstances that x’s settlement_common_stock could have been transferred before the alienation restrictions were lifted iii no additional trust units in the trust would be issued if x issues additional stock and iv the trustees for trust would be elected each year by the holders of the class a and class b_trust units similar rules apply if x is dissolved distributions will begin from trust at the discretion of the trustees the trustees have annual discretion to distribute none all or some of trust’s income determined on an annual basis unless trust is modified or terminated the trustees are not permitted to distribute principal if trust is modified or terminated and principal is distributed it will be distributed to the beneficiaries pro_rata based on the number of trust units each beneficiary owns at the time of distribution the duration of trust is indefinite unless affirmative action is taken as follows after trust has been in existence for n years the trustees have the power to decide with the concurrence of the holders of the class a and class b_trust units whether to do any of the following modify the income distribution provisions modify the principal distribution provisions or terminate trust and distribute all principal and accrued income to the beneficiaries any such decision by the trustees would require the affirmative vote of two-thirds of the trustees and the affirmative vote of the holders of a majority of a quorum of the class a and class b_trust units under the trust agreement trust could also be modified upon petition by the trustees at any time to a local state court with proper jurisdiction to the extent necessary due to an external event that has a material adverse effect on trust the assets of trust will never revert back to the grantor x but will either remain in trust be distributed to another settlement_trust or be distributed pro-rata to the beneficiaries based on trust units owned in addition generally the assets of trust are not available to x's creditors or to the creditors of the beneficiaries in general assets transferred from x to trust are not subject_to claims of x’s creditors unless those specific assets are subject_to the claims of the creditors prior to the transfer or unless the contribution is in fraud of x’s existing creditors those who become creditors of x after assets are transferred to trust will not be able to reach trust assets x represents that at the time of each transfer to trust sufficient assets will be retained in x so that x can conduct its operations and pay all its debts and obligations following any contributions into trust shareholder approval is required only to transfer all or substantially_all of x’s assets to a plr-142599-08 settlement_trust the amount timing and nature of the actual contributions are in the sole discretion of the board_of directors the anticipated transfers to trust will be made by a majority vote of x's board_of directors without a further shareholder vote unless the transfer is all or substantially_all of x's assets finally the trustees of trust have the discretion to obtain administrative services for trust to hire such employees or independent contractors as may be necessary and to pay for such services from trust assets the trustees' discretion includes entering into contractual relations with x for such services to the extent that trust needs physical facilities it will occupy space within x's facilities certain administrative functions associated with trust eg maintenance and updating of the list of trust beneficiaries and interfacing with those beneficiaries will be performed by employees of x rather than by direct employees of trust it is anticipated that x and trust may enter into one or more service agreements by which trust will reimburse x for a reasonable share of x's overhead costs given trust's activities and the amount of assets of trust law and discussion sec_301_7701-4 of the procedure and administration regulations provides that in general an arrangement will be treated as a_trust under the code if the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit based on the facts and circumstances of this case and in light of the congressional purpose expressed in the governing federal statute concerning settlement trusts trust is properly classified as a_trust described in sec_301_7701-4 sec_646 provides that if a sec_646 election is in effect with respect to any settlement_trust the provisions of sec_646 shall apply in determining the income_tax treatment of the settlement_trust and its beneficiaries with respect to the settlement_trust provided that trust meets all the requirements to be a settlement_trust including making the necessary election under sec_646 we conclude that sec_646 governs the income_tax treatment of trust accordingly subpart e of part of subchapter_j of chapter of the code the grantor_trust provisions will not govern the income_tax treatment of trust during any period that trust has a sec_646 election in effect additionally x requests a ruling that trust is not a grantor_trust under subpart e for any period during which the sec_646 election is not in effect for trust sec_646 will sunset on date if not extended thus it is necessary to determine whether trust would be a grantor_trust under subpart e after the sunset of sec_646 the following analysis and conclusions are based on current provisions of the code which provisions may or may not be applicable after the sunset of sec_646 plr-142599-08 sec_671 provides in general that if the grantor of a_trust or another person is treated as the owner of any portion of the trust that person's taxable_income and credits shall include the income deductions and credits of the trust attributable to that portion of the trust to the extent that such items would be considered in computing the taxable_income or credits of an individual sec_673 through specify circumstances under which the grantor or another person will be regarded as the owner of a portion of the trust the trust agreement as currently drafted reveals none of the circumstances that would cause the grantor or any other person to be treated as the owner of any portion of trust under sec_673 sec_674 sec_676 or sec_678 under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercised primarily for the benefit of the grantor rather than the beneficiary of the trust our examination of the trust reveals none of the circumstances that cause administrative controls to be considered exercisable primarily for the benefit of the grantor under sec_675 thus the circumstances attendant on the operation of the trust will determine whether the grantor will be treated as the owner of any portion of the trust under sec_675 this is a question of fact the determination of which must be made by the director field operations with which the parties file their tax returns sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not the grantor is treated as the owner under sec_674 the income of which is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor without the approval or consent of any adverse_party sec_1_677_a_-1 provides that a grantor shall be treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor assets held by a settlement_trust may not be used to satisfy the debts of an anc unless those assets were encumbered before their conveyance to the settlement_trust or their conveyance rendered the corporation insolvent or occurred when the corporation was insolvent u s c 1629e c x represents that in all events it will retain sufficient assets following each contribution to trust so that the claims of all existing creditors of x can be satisfied from corporate assets without resorting to trust assets therefore based on all the facts and circumstances including x's representations x will not be treated as the owner of any portion of trust under sec_677 sec_301 provides in general that except as otherwise provided in chapter of plr-142599-08 the code a distribution_of_property as defined in sec_317 made by a corporation to a shareholder with respect to its stock shall be treated in the manner provided in sec_301 under sec_301 and sec_316 the distribution shall be taxable as a dividend to the extent of the earnings_and_profits of the distributing_corporation sec_301 provides that the basis_of_property received in a distribution to which sec_301 applies shall be the fair_market_value of such property sec_311 provides that if a corporation distributes property other than an obligation of the corporation to a shareholder in a distribution to which subpart a applies and the fair_market_value of the property exceeds its adjusted_basis in the hands of the distributing_corporation then gain shall be recognized to the distributing_corporation as if such property were sold to the distributee at its fair_market_value sec_646 provides that in the case of an electing_settlement_trust no amount shall be includible in the gross_income of a beneficiary of such trust by reason of a contribution to the trust sec_646 provides that the earnings_and_profits of the sponsoring_native_corporation shall not be reduced on account of any contribution to such settlement_trust sec_646 provides that for purposes of title_26 the taxable_income of an electing_settlement_trust shall be determined under sec_641 without regard to any deduction under sec_651 or sec_661 sec_1015 provides that if property was acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer under the law applicable to the year in which the transfer was made sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by a gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code such property has for the plr-142599-08 purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person provided that trust meets all the requirements to be a settlement_trust including making the necessary election under sec_646 we conclude that no amount shall be included in the gross_income of x's shareholders or trust's beneficiaries when x contributes property including cash to trust sec_646 the shareholders will receive no basis in their respective trust units with respect to contributions by x to trust during years in which trust has a sec_646 election in effect under sec_646 such contributions do not reduce x's earnings_and_profits in addition x's contributions to trust do not constitute gross_income to trust moreover whether or not trust has a sec_646 election in effect x is not entitled to a deduction for any amounts contributed to trust x must recognize gain on any property including ancsa land contributed to trust that has a fair_market_value in excess of its basis in an amount equal to the excess of its fair_market_value over its adjusted_basis sec_311 the basis of such property in the hands of trust shall be equal to its fair_market_value on the day the property is contributed to trust sec_301 trust's holding_period for this property begins on the day trust receives the property cf sec_1223 property contributed to trust that is not subject_to sec_311 as provided above must be treated as property transferred to trust subject_to sec_1015 so that x's basis in such property carries over to trust sec_1015 additionally the trust's holding_period shall include the period for which x held those assets sec_1223 sec_646 provides that any loss that would otherwise be recognized by a shareholder upon the disposition of a share of stock of a sponsoring_native_corporation shall be reduced but not below zero by the per share loss adjustment factor the per share loss adjustment factor shall be the aggregate of all contributions to all electing settlement trusts sponsored by such native_corporation made on or after the first day each trust is treated as an electing_settlement_trust expressed on a per share basis and determined as of the day of each such contribution since any loss allowed on the distribution of anc stock must be reduced by the aggregate of all contributions expressed on a per share basis a reduction of basis in x stock at the time x makes contributions to trust is not appropriate therefore an x shareholder's basis in x stock will not be reduced by reason of contributions made to trust sec_646 relative to years in which trust does not have a sec_646 election in effect the facts submitted indicate that there will be no actual receipt by the shareholders of the funds transferred by x prior to the distributions made by trust pursuant to the trust agreement thus the issue becomes whether x's funding of trust provides the plr-142599-08 shareholders with either constructive receipt of the funds or an economic benefit that must be treated as a distribution from x sec_1_451-2 provides that income although not actually reduced to a taxpayer's possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions in this case the cash to be transferred to trust will not be credited to any shareholder's account or set apart for the shareholder at the time of transfer from x to trust no shareholder will have any right to demand payment ahead of the scheduled distributions moreover no shareholder may assign the trust units to a creditor or attempt to create a security_interest in the trust unit itself in any underlying asset of trust or in any distribution present or future by trust furthermore a shareholder may not assign a_trust unit apart from the related share of the settlement_common_stock which is itself restricted as to transfers the shareholder's right to payment moreover is subject_to claims of existing creditors of x as provided in usc 1629e a b and 1629e c thus the shareholder's control and ultimate receipt of the funds are subject_to substantial limitations and restrictions accordingly the shareholders are not in constructive receipt of the funds nevertheless in regard to contributions by x to trust during years in which trust has no sec_646 election in effect those transfers may be treated as distributions to the shareholders of x if the shareholders derive some economic benefit from the transfers under the economic_benefit_doctrine a taxpayer has current income from an economic or financial benefit received even though it is not reduced to the taxpayer's immediate control 16_tc_244 revrul_67_203 1967_1_cb_105 that such a benefit is not assignable does not preclude economic benefit but rather affects valuation 179_f2d_863 2d cir trust is subject_to the claims of x's existing creditors pursuant to usc 1629e c however the legislative_history indicates that the purpose of the settlement_trust is to insulate assets from the business risks undertaken by the corporation and that the creditor's rights are no greater than they would be under state law ie fraudulent conveyance law cong rec h-11933 date thus x's creditors have no greater rights than the creditors in sproull accordingly we conclude that the shareholders have received a currently taxable economic benefit the amount of the benefit conferred upon each shareholder depends on the economic value of the shareholder-beneficiary's interest in trust and any other factors that affect value thus a shareholder's receipt of the deemed_distribution is subject_to treatment under plr-142599-08 and accordingly in regard to contributions by x to trust during years in which trust has no sec_646 election in effect x's shareholders will receive basis in their respective beneficial interests or trust units representing their beneficial interests equal to the amount of each respective distribution to the shareholders cash plus the fair_market_value of property transferred by x to trust sec_301 in addition such contributions by x to a settlement_trust constitute constructive dividends to x's shareholders accordingly such contributions do reduce x's earnings_and_profits sec_301 and sec_312 the initial conveyance of anf assets lands and cash to the ancs has been characterized by the service as payment to the natives to participate in the settlement these natives are deemed to have contributed the anf assets to native corporations in exchange for anc stock in a transaction qualifying under sec_351 the shareholders' basis in stock is determined according to sec_358 which provides generally that the basis of the stock shall be the same as that of the property exchanged under sec_21 of the ancsa the basis of the property exchanged is the fair_market_value of the property at the time of receipt from the government subject_to certain modifications sec_901 of egtrra provides a sunset provision that all provisions and amendments thereto of egtrra shall not apply to taxable plan or limitation years beginning after date or in the case of title v to estates of decedents dying gifts made or generation skipping transfers after date the legislative_history states that for such taxable years beginning after date the tax consequences of any election previously made under sec_646 and any right to make a future election shall be terminated furthermore any electing trust then in existence its beneficiaries and the sponsoring anc shall be taxed under provisions of law in effect immediately prior to the enactment of sec_646 h_r conf_rep no pincite therefore we conclude that the sunset provision of sec_646 will not be treated as causing a taxable_distribution from x to trust or its beneficiaries or to x's shareholders with respect to any contributions made by x to trust during any years for which trust has a sec_646 election in effect conclusions accordingly based solely on the facts submitted and the representations made in this ruling_request and viewed in light of the applicable law and regulations we rule as follows trust will be classified as a_trust for federal tax purposes and is not an association or a partnership and is a separate_entity for federal tax purposes sec_301_7701-4 the income_tax treatment of trust will be governed by sec_646 for any taxable years for plr-142599-08 which trust has a sec_646 election in effect sec_646 neither x nor any other person will be treated for federal_income_tax purposes as the owner of trust or any portion of trust under current sec_673 through for any taxable years for which trust does not have a sec_646 election in effect eg after the sunset of sec_646 for any taxable years in which trust has a sec_646 election in effect no amount will be included in the gross_income of x's shareholders or trust's beneficiaries when x contributes property including cash to the trust sec_646 x's contributions to trust in establishing trust and thereafter will not constitute gross_income to trust x is not entitled to any deduction for any amounts contributed to trust with regard to contributions by x to trust during any taxable years in which trust has a sec_646 election in effect the shareholders of x will receive no basis in their respective trust units for any taxable years in which trust has a sec_646 election in effect any contributions by x to trust will not reduce x's earnings_and_profits x will recognize gain on any property including ancsa land contributed to trust that has a fair_market_value in excess of its basis in an amount equal to the excess of the property's fair_market_value over its adjusted_basis for x sec_311 the basis of such property in the hands of trust will be equal to its fair_market_value on the day the property is contributed to trust sec_301 trust's holding_period for the property will begin on the day trust receives the property cf sec_1223 except as provided above in ruling property transferred to trust will be treated as property transferred to trust subject_to sec_1015 so that x's basis in such property will carry over to trust sec_1015 additionally trust's holding_period will include the period for which x held those assets sec_1223 a shareholder's basis in x stock will not be reduced by reason of the contributions made to trust sec_646 for any taxable years in which trust does not have a sec_646 election in effect contributions by x to trust will constitute constructive distributions to the shareholders of x with regard to contributions by x to trust during any taxable years for which trust does not have a sec_646 election in effect the shareholders of x will receive basis in plr-142599-08 their respective trust units equal to the amount of each respective distribution cash plus fair_market_value of property transferred to trust for any taxable years in which trust does not have a sec_646 election in effect any contributions by x to trust will reduce x's earnings_and_profits each shareholder's basis of settlement_common_stock in x will be as follows a the native shareholder's ratable portion of anf proceeds received by x pursuant to the ancsa minus the amount of anf proceeds transferred by x pursuant to usc j to the extent applicable plus b the native shareholder's ratable portion of x's basis as determined by usc c in the land and interests in land received by x pursuant to the ancsa minus the shareholder's ratable share of x's basis in land and interests the ancsa required or requires x to transfer pursuant to usc and usc to the extent applicable minus c x's basis in land distributed to the native shareholder under usc j and d any other adjustment to the shareholder's basis in stock required by the code including adjustments under sec_301 the sunset of sec_646 will not be treated as causing a taxable_distribution from x to trust or its beneficiaries or to x's shareholders with respect to any contributions made by x to trust during any years for which trust has a valid sec_646 election in effect except as specifically set forth above we express or imply no opinion as to the federal tax consequences of the transaction described above under any other provisions of the code additionally with the exception of ruling sec_1 and the above rulings are conditioned upon an election under sec_646 having been properly made with respect to the trust and such election remaining in effect and not ceasing to apply under a power_of_attorney on file with this office we are sending a copy of this letter to x's authorized representative plr-142599-08 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely david r haglund david r haglund acting branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
